—Judgment, Supreme Court, Bronx County (Efrain Alvarado, J.), rendered October 7, 1996, convicting defendant, after a jury trial, of rape in the first degree, sexual abuse in the first degree, attempted *212rape in the first degree and sodomy in the first degree, and sentencing him to concurrent terms of 21/3 to 7 years on the rape conviction and 1 to 3 years on the sexual abuse conviction, to run consecutively to concurrent terms of 2 to 6 years on the attempted rape conviction and 21/s to 7 years on the sodomy conviction, unanimously affirmed.
Defendant’s challenge to the People’s summation is unpreserved and we decline to review it in the interest of justice. Were we to review this claim, we would find that the challenged comments were fair responses to defendant’s attack oh the complainant’s credibility (see, People v Halm, 81 NY2d 819). Concur—Nardelli, J. P., Tom, Mazzarelli, Ellerin and Friedman, JJ.